Title: Paul Allen to Thomas Jefferson, 18 December 1813
From: Allen, Paul
To: Jefferson, Thomas


            Philadelphia Dec 18. 1813—
          I trust that Your Excellency will do Me the justice to beleive that Your request with regard to the volumes of Lewis & Clarke would have been complied with long since & the books transmitted if the work had not been unexpectedly detained in the hands of the Printer They have now arrived at the conclusion of the work excepting the diary of the weather &c which comes in at the appendix. They The delay has been occasioned by the press of other avocations which the Printers have been obliged to turn their more immediate attention to & particularly periodical works. My reason for
			 troubling Your Excellency was is an apprehension that You would deem Me neglectful of Your request of which beleive Me Sir I am utterly incapable. With regard to the biographick  sketch which You so condescendingly furnished Me with, I have to offer my sincerest thanks accompanied I must confess with some little chagrin that it was out of my power to requite the
			 obligation. My mind was for sometime wavering on the propriety of annexing to Your biographick sketch a particular account of the melancholy death of Capt Lewis. That account has already been published by the late Alexander Wilson Esqr the celebrated ornithologist. But as
			 this might
			 notwithstanding in all human probability wound the sensibility of surviving relatives & freinds, I deemed it the most expedient to
			 err on the side of humanity & rather to veil the severity of biographick fact than to have my motives misunderstood by the recital.—I should likewise have been much gratified by annexing a sketch of the life of Ca Gov. Clarke but that has been long since abandoned as unattainable. The misfortune in such cases is that with regard to many of the Men who have adorned the character of their Country it is by One single act that they have rendered themselves illustrious. When that act is told the whole of the Life of those the Individual so far as the Publick is interested becomes already known & precludes interesting biography. Thus this hazardous expedition is the only part of Capt Lewis life which were he now alive he would be willing probably to Submit to publick Notice—it was on one occasion only that his great talents were put to the proof & then they were found
			 adequate to the emergency.
          It is commonly beleived by Mankind that when one  Ben Beings displays talents commensurate with the occasion  them forth, that the whole of his previous life must exhibit some traces of that character. This is a great mistake as which may be illustrated by an anecdote of my Countryman the late Gen. Greene. When he was a Militia General in Rhode Island he addressed a petition to the Legislature of that State mentioning that a bill of six shillings of their cur Continental currency was accidentaly washed to peices in his Jacket pocket & praying compensation. from the State
          Yet this was the same Nathaniel Greene who afterwards delivered the southern States from the tyranny of England!
          Your Excellencys humble Servt &cP Allen
        